DAVIDSON, P. J.
Relator was arrested on a charge of rape, and tried in the district court before the district judge on a writ of habeas corpus. He was refused bail by the district judge. A review of the testimony leaves us under the impression and with the conviction that this is a bailable case, and that the court erred in remanding relator to custody. Therefore the judgment is reversed, and bail is granted in the sum of $3,000. Upon giving bond in the above sum in the terms of the law, the officer having relator in custody will release him. Reversed, and bail granted.